Citation Nr: 0506310	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-19 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic pancreatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service with the Army 
National Guard from February 10, 1984 to August 25, 1984 and 
from January 7, 1985 to April 10, 1985; and with the Army 
from January 25, 1991 to March 26, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for a 
back disability and chronic pancreatitis.  

The veteran filed a notice of disagreement pertaining to the 
claims in September 2002 and he was provided a statement of 
the case in June 2003.  However, he only included the issue 
of entitlement to service connection for pancreatitis on his 
June 2003 VA Form 9.  Hence, that is the only issue currently 
before the Board.  

Concerning this, the Board notes that the veteran reiterated 
at a hearing before a VA Decision Review Officer in August 
2003 that he wished to "withdraw" his appeal of back claim, 
although by not including the claim on his VA Form 9, he has 
already failed to perfect that appeal to the Board.  In a 
November 2003 statement, the veteran asserted that he had 
received bad advice from his representative regarding 
withdrawing his claim for service connection for a back 
disability.  He requested that the issue be reopened and 
reconsidered.  In June 2004, the RO sent him a letter 
regarding the claim.  However, the issue has not been 
readjudicated by the RO and is not currently before the 
Board, and in this regard the Board notes particularly that 
his November 2003 statement was too late to be considered a 
timely VA Form 9 perfecting his appeal of the denial of the 
claim in the July 2002 rating decision.  38 C.F.R. 
§ 20.302(b).  Accordingly, the Board does not have 
jurisdiction to decide this claim, and it will not be 
addressed in this decision.  

The veteran testified at a personal hearing before the Board 
at the RO in November 2004.  He submitted additional evidence 
with a waiver of RO review in accordance with 38 C.F.R. § 
20.1304 (2004).  In December 2004, he submitted more evidence 
directly to the Board with another waiver of RO review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's chronic pancreatitis is more likely due to 
alcohol abuse than to other causes or an unknown cause, and 
it is not related to stomach cramps experienced is service.  


CONCLUSION OF LAW

Chronic pancreatitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.301, 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in February 2002 apprised the veteran of 
the information and evidence necessary to substantiate his 
claim for service connection.  Such correspondence also 
apprised him as to which information and evidence, if any, 
that he is to provide, and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  He was also 
advised to send any evidence in his possession, pertinent to 
the appeal, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  Here, the veteran's initial 
notification letter was sent in February 2002, and the claim 
was initially denied in July 2002.  Hence, there has been no 
Pelegrini II violation.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  
The veteran has been provided every opportunity to identify 
and submit evidence in support of his claim in response to VA 
notices, at a personal hearing before a Decision Review 
Officer at the RO in August 2003, and at a personal hearing 
before the undersigned acting Veterans Law Judge at the RO in 
November 2004.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes the duty to notify has been 
met.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as his VA and 
private medical reports and statements.  The veteran has not 
identified any pertinent evidence that has not been obtained 
that is necessary to the adjudication of this claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  As 
such, the Board finds the VA's duty to assist in this case 
has been met.  Taking these factors into consideration, there 
is no prejudice to the veteran in proceeding to consider his 
claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2004).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2004).
Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2004).  
Although service connection may be granted for alcoholism 
where it is shown to be secondary to a service-connected 
disorder, service connection may not be granted for primary 
alcoholism or an alcoholic-related disorder.  38 C.F.R. 
§ 3.310(a); Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 
2001).  

In reaching a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Ohland v. Derwinski, 1 Vet. App. 147, 149 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter involved in a claim for VA 
benefits, the Board shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

The veteran's service medical records indicate that he was 
seen for complaints of stomach cramps in 1985 and 1991.  

VA treatment records dated from September 2001 to July 2002 
document a history of alcohol abuse.  A January 2002 VA 
outpatient treatment record shows that the veteran was seen 
with a chief complaint that his stomach was in a knot.  It 
was noted that he had a history of one admission per month 
for pancreatitis since the previous September.  It was his 
fifth admission for acute pancreatitis.  He had provided a 
history of drinking a six pack of beer per day but indicated 
that he had quit that.  He had gone to a wedding reception 
the previous day and had consumed two glasses of champagne.  
In a Resident Admission Note, it was reported that he had 
stated that he had drunk a bottle of champagne by himself at 
the wedding reception.  He was okay until the morning when he 
began to experience epigastric discomfort.  The assessment 
was pancreatitis.  The VA medical reports show that the 
veteran often left the hospital against medical advice, and 
despite counseling by doctors to stop drinking and the 
veteran's often reporting that he had quit drinking, a 
treatment note in May 2002 showed that he smelled of alcohol.  
At first he reported having quit drinking three months 
earlier but then admitted drinking a twelve-pack a day.  The 
doctor's assessment was that the veteran was an alcoholic 
with recurrent pancreatitis.

The veteran testified at a personal hearing before a Decision 
Review Officer at the RO in August 2003.  He testified that 
he first experienced stomach cramps in service during basic 
training.  He was first diagnosed with pancreatitis in 2001.  
He stated that he did not have a drug or alcohol problem in 
service.  He never went to rehabilitation.  He didn't drink 
hard liquor either.  He only drank beer.  The symptoms he 
experienced in service were similar to those experienced 
during his bouts of pancreatitis.  He believed that his 
treatment records that reflected alcohol use were in error.  

Upon VA examination in August 2003, the veteran gave a 
history of being diagnosed with pancreatitis in 2001.  He had 
abdominal pain and cramping in his stomach.  He also had 
nausea and vomiting.  There was no evidence of liver disease 
or gallbladder disease.  He had been drinking a six-pack of 
beer per day at that time and he was advised to stop.  He was 
in the hospital for approximately five days and he had 
recurrent episodes of hospitalization as a result of acute 
pancreatitis.  After that, he tried to stop drinking but a 
family crisis would occur and he would drink again.  He had 
not had anything to drink for the past nine months though.  
He did have an episode of abdominal cramps in service.  He 
was given Tylenol and no specific diagnosis was rendered.  
Physical examination showed epigastric tenderness to 
palpation, but no hepatosplenomegaly.  The diagnosis was 
chronic pancreatitis.  The physician stated that he reviewed 
the veteran's claims folder, including his service medical 
records.  He commented that the veteran had well documented 
chronic pancreatitis probably due to alcohol abuse.  He 
opined that his episodes of stomach cramps in service were 
not related to his current diagnosis of alcoholic 
pancreatitis.  

In a November 2003 statement, the veteran remarked that he 
was not an alcoholic.  During his military career he was a 
social drinker.  He did go to VA in 1999 to speak with a 
representative about its alcohol program.  He had been 
ordered by a judge to go through an alcohol rehabilitation 
program in order to receive his license.  He never 
volunteered or had been told that he had a drinking problem.  
He did drink on a couple of occasions after he had been 
diagnosed with pancreatitis, and on one occasion he drank 
champagne at a wedding.  At his VA examination in 
August 2003, he stated that he had not had anything to drink 
in nine months and that he did not intend to drink anymore.  
Prior to this, he had stopped drinking for five years.  
Consequently, he knew that he did not have a drinking 
problem.  He believed he began suffering from chronic 
pancreatitis during basic training when he was required to 
complete his exercises despite having heat exhaustion.  

In an October 2004 statement, A.T., M.D. (Dr. T.), remarked 
that the veteran had been referred to him with a history of 
chronic pancreatitis.  An MRCP scan of the abdomen and pelvis 
in June 2004 revealed an enlarged, edematous head of the 
pancreas with an 18 millimeter diameter pseudocyst.  This 
finding was consistent with chronic pancreatitis.  

In a November 2004 statement, J.T.B., M.D. (Dr. B.), remarked 
that the veteran had provided him with documentation of his 
initial episodes of pancreatitis that occurred in 1984 while 
he was in basic training.  The attacks that he had then 
"resume (sic) the attacks that he is having currently except 
that initially the attacks were only for short periods of 
time and occurred only periodically."  The character and 
location of the pain remained the same.  The pain initially 
began in the mid-epigastrium and radiated into the back.  The 
attacks continued intermittently until the 1990s when they 
began to occur more frequently.  By 1995, the episodes were 
occurring on a weekly basis and lasted for hours.  When asked 
about his alcohol intake, the veteran stated that he drank 
about a six-pack a week, but only one to two beers on a 
twenty-four hour basis.  He denied heavy binging or the 
intake of anymore than the stated amount of alcohol.  In his 
assessment, Dr. B. stated that the veteran's history was well 
documented.  His first episodes of pancreatitis occurred 
during his military service with the National Guard.  The 
cause of his abdominal pain was not discovered until the 
1990s.  He opined that "[t]he etiology of his pancreatitis 
has to be classified as idiopathic, as all known causes have 
been excluded after an extensive evaluation."  In his 
subsequent plan, Dr. B. stated that he asked the veteran to 
provide documentation of his pancreatitis.  

The veteran testified at a personal hearing before the Board 
at the RO in November 2004.  He testified that he first 
experienced abdominal cramping in service during basic 
training.  He had stopped drinking, but he still experienced 
episodes of pancreatitis and he was diagnosed with chronic 
pancreatitis in 2001.  He did not believe he was an alcoholic 
and he stopped drinking by himself.  He had told his 
physicians that he was a social drinker, not a binge drinker.  
He did not drink hard liquor; only beer and wine.  

In considering the evidence of record, the Board concludes 
that service connection for chronic pancreatitis may not be 
granted.  The veteran's claim for service connection for 
pancreatitis was received after October 31, 1990.  
Consequently, as outlined above, direct service connection 
may be granted only when a disability was incurred or 
aggravated in line of duty and was not the result of a 
veteran's abuse of abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.301(a).  Upon VA examination in 
August 2003, the physician reviewed the veteran's claims 
folder and opined that the veteran's chronic pancreatitis was 
due to alcohol abuse and was not likely to be related to the 
stomach cramps he experienced in service.  The Board finds 
this opinion to be more probative than the opinion of Dr. B. 
because it was based on a complete review of the veteran's 
claims file, and contemporaneous statements in the clinical 
reports from the veteran regarding his alcohol use.  See 
Winsett, 11 Vet. App. at 424-25; Bloom, 12 Vet. App. at 187.  

In contrast, Dr. B. did not review the veteran's full claims 
file but only remarked that the veteran provided him with 
documentation regarding his initial episodes of pancreatitis 
that occurred in 1984.  However, the service medical records 
do not document a diagnosis of pancreatitis in service; he 
was only treated for stomach cramps.  Moreover, in his final 
notation, Dr. B. noted that he asked the veteran to provide 
the documentation of his pancreatitis.  Hence, it is not 
clear what records Dr. B. reviewed; rather it appears that 
his opinion was based solely on the veteran's reported 
history.  Therefore, it is of limited probative value.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals).  
Finally, Dr. B. concludes that the veteran's chronic 
pancreatitis is idiopathic in nature because all other known 
causes had been excluded after an extensive evaluation.  
However, in making this clinical determination, Dr. B. relied 
solely on the veteran's statements regarding his alcohol use 
and not the clinical reports that documented more excessive 
drinking than the veteran reported in November 2004.  
Moreover, the complete evidence of records shows that all 
other known causes of pancreatitis have not been excluded.  
Rather, the VA examiner did not exclude alcohol abuse as a 
cause of the pancreatitis but instead thought it was likely 
to be the cause.  The VA examiner's opinion is consistent 
with the VA medical records of treatment for pancreatitis.

To the extent that the veteran offers his own opinion that 
his currently diagnosed chronic pancreatitis is related to 
his military service, including the cramps he experienced, 
the Board notes that his opinion is not probative on the 
issue.  Lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu, 2 Vet. App. at 494.  Based on the record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The most probative evidence 
shows that the veteran's chronic pancreatitis is due to 
alcohol abuse.  Consequently, service connection for this 
disability is precluded by law and his claim must be denied.  
ORDER

Service connection for chronic pancreatitis is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


